COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Anthony Whitehurst v. Sybil Thomas

Appellate case number:       01-21-00309-CV

Trial court case number:     1167394

Trial court:                 County Civil Court at Law No. 4 of Harris County

       On October 5, 2021, this Court ordered the trial court clerk and court reporter to
provide at no cost to appellant a complete copy of the appellate record. On November 4,
2021, the trial court clerk filed a notice that the clerk’s record had been delivered to
appellant. On December 2, 2021, appellant filed a motion for extension of time, seeking
an extension to file his brief until after the court reporter has provided the reporter’s records
from hearings conducted on May 24, 2021 and June 29, 2021. On December 3, 2021, we
granted appellant’s motion for extension.
        Pursuant to Texas Rule of Appellate Procedure 34.6, the official or deputy court
reporter is ordered to provide a copy of the May 24, 2021 and June 29, 2021 reporter’s
records to appellant without cost.1 The official or deputy court reporter shall further certify
to this Court, within 15 days of the date of this order, the date upon which delivery of the
reporter’s records to appellant is made. See TEX. R. APP. P. 35.3.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                 Acting individually         Acting for the Court


Date: ___December 16, 2021____


1
       This Court’s October 5, 2021 Order erroneously requested the court reporter to
       provide a reporter’s record from September 3, 2021.